                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 UNTIED STATES OF AMERICA                       )
                                                )
 v.                                             )        No. 3:20-CR-21
                                                )        Judges Varlan/Poplin
 ANMING HU                                      )

                                  NOTICE OF TERMINATION

 To the clerk of this Court and all parties of record:

        Please remove the appearance of Nathan Charles as co-counsel in this case for the United

 States. Mr. Charles has left the employ of the United States Department of Justice, and therefore

 is no longer involved in this matter.

        Respectfully submitted, this the 7th day of May, 2021.

                                                         FRANCIS M. HAMILTON III
                                                         ACTING UNITED STATES ATTORNEY

                                                By:      s/ Casey T. Arrowood
                                                         Casey T. Arrowood
                                                         Assistant United States Attorney
                                                         TN BPR No. 038225
                                                         800 Market Street, Suite 211
                                                         Knoxville, TN 37902
                                                         (865) 545-4167
                                                         Casey.Arrowood2@usdoj.gov




Case 3:20-cr-00021-TAV-DCP Document 79 Filed 05/07/21 Page 1 of 1 PageID #: 638
